In an action for a judgment declaring a foreign decree of divorce to be void for want of jurisdiction in that respondent had never been a bona fide resident of Nevada, the granting State, and declaring appellant to be the wife of respondent, the appeal is from an order denying a motion to strike out the answer and for summary judgment. Order reversed, with $10 costs and disbursements, and motion granted, without costs. The deposition of respondent conclusively shows that he was not a bona fide resident of the State of Nevada. In addition, the other indicia such as continuance of the lease of his New Jersey apartment, his failure to transfer his accounts, the continuation of his business association activities in New York City and his departure from Nevada almost immediately after the entry of the decree, clearly indicate that the respondent never intended to establish a fixed and permanent residence in Nevada. He claims to have gone west to determine if the climate agreed with him and if he could find a suitable business. He admitted that he was unsuccessful in his quest and so returned east. Accordingly any proof he submitted to the Nevada court, upon which the finding of bona fide residence was based, constituted a fraud on that court. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.